DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/08/2019, 12/01/2020 and 01/27/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "9" have both been used to designate “counter electrode”(see para.[0185], [0187], [0203], [0188],[0195],[0206], [0353], [0355] and claim 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashiro et al. (US 20120033286 A1 of record, hereafter Yashiro).
Regarding to claim 1, Yashiro discloses EC display device, in figure 1, comprising of an electrochromic display device comprising: a pair of supporting substrates (11, 12) facing each other; a pair of electrodes each (11 a, 12a) disposed on the supporting substrate and facing each other; an electrochromic display layer (13a, 13b, 13c) disposed in contact with at least one of the pair of the electrodes; and an electrolyte layer (16) disposed between the pair of the electrodes, wherein the electrochromic display layer includes a plurality of electrochromic layers exhibiting mutually different coloring colors, and the plurality of the electrochromic layers are laminated on the electrode at least in a partial area of the electrode (para. [0039], [0040], Fig. 1).

Regarding to claims 3 and 10, Yashiro the electrochromic display device according to claim 1 or 2, wherein each of the electrochromic layers (13a, 13b, 13c) includes an electrochromic material where the electrochromic materials included in the electrochromic layers exhibit mutually different coloring colors, each of the electrochromic materials reversibly performs a coloring reaction or decoloring reaction due to an electrochemical redox reaction, and a difference in a redox potential of the coloring reaction or decoloring reaction between the electrochromic materials is 0.1 V or less (the same voltages are applied to respective electrode pairs for the control of each electrochromic layer; para. [0039], [0040], Fig.1).

Regarding to claims 7 and 14, Yashiro the electrochromic display device according to claim 1 or 2, wherein a counter electrode layer (white pigment particles 18) is formed on the electrode (12a) facing the electrode (11a) on which the electrochromic display layer is disposed, the counter electrode layer does not change a color in a visible light region with applied voltage which causes a coloring reaction or a decoloring reaction of the electrochromic display layer facing the counter electrode layer, and an area (surface area) of the counter electrode layer (18) is larger than an area of the electrochromic display layer ([0037], [0047]).
Regarding to claim 9, Yashiro discloses, in figure 1 and 4; see also item 2.2): a method for producing an electrochromic display device, the method comprising: forming a first electrochromic layer (S13);
making the first electrochromic layer fixed or insoluble ([0104]);
forming a second electrochromic layer on the first electrochromic layer in a manner that at least part of the second electrochromic layer overlaps with the first electrochromic layer; and 
making the second electrochromic layer fixed or insoluble, wherein the electrochromic display device includes: 
a pair of supporting substrates facing each other;

an electrochromic display layer disposed in contact with at least one of the pair of the electrodes, wherein the electrochromic display layer includes the first electrochromic layer and the second electrochromic layer which exhibit mutually different coloring colors, the second electrochromic layer is laminated on the first electrochromic layer at least in a partial area of the electrode, and the first electrochromic layer and the second electrochromic layer are polymerizable or curable (para.[0049], [0083]-[0094], [0104]-[0113], Fig. 1, 4; see also item 2.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 20120033286 A1 of record, hereafter Yashiro) as applied to claim 3 above.
Regarding to claims 4 and 11, Yashiro discloses electrochromic display device according to claim 3 with said electrochromic layers (13a, 13b, 13c), except for the electrochromic layers are disposed from a side closest to the electrode in the order of the lowest absolute value of the redox potential of the electrochromic material included in the electrochromic layer relative to a reaction of the electrode to face.  Since the electrochromic layers of Yashiro are driven independently by corresponding electrode pairs, the differentiating features of claim 4 of pending application has no surprising or unexpected effect/result. Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to include these features in the electrochromic display device of Yashiro simply as a design option without exercising an inventive skill.
Regarding to claims 5 and 12, Yashiro discloses electrochromic display device according to claim 3 with said electrochromic layers (13a, 13b, 13c), except for the electrochromic layers are disposed from a side closest to the electrode in the order of the fastest reaction speed of the coloring reaction or the decoloring reaction at voltage applied between the electrodes.  Since the electrochromic layers of Yashiro are driven independently by corresponding electrode pairs, the differentiating features of claim 5 of the application has no surprising or unexpected effect/result. Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the .

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: each of the electrochromic materials is a compound having a triaryl amine skeleton represented by General Formula (1) below: (General Formula (1)) An Bm where m is 0 when n = 2 is satisfied, m is 0 or 1 when n = 1 is satisfied; at least one of A and B has a radical-polymerizable functional group, where A is a structure represented by General Formula (2) below and is bonded to B at a position that is any of R1 through R15, and B is a structure represented by General Formula (3) below and is bonded to A at a position that is any of R16 through R21, (General Formula (2)) [Chem. 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872